                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                             :
                                   :       Ch. 11 Case No. 18-10189-KG
PATRIOT NATIONAL, INC., et al.,    :
                                   :
                      Debtors.     :
__________________________________ :
FLORIDA DEPT. OF FINANCIAL         :
SERVICES,                          :
                                   :
                      Appellant,   :
                                   :
     v.                            :       C. A. No. 18-750-RGA
                                   :
PATRIOT NATIONAL, INC., CERBERUS :
BUSINESS FINANCE, LLC and          :
HONORABLE TRINIDAD NAVARRO,        :
INSURANCE COMMISSIONER OF THE :
STATE OF DELAWARE,                 :
                                   :
                      Appellees.   :
__________________________________ :
HONORABLE TRINIDAD NAVARRO,        :
INSURANCE COMMISSIONER OF THE :
STATE OF DELAWARE, in his capacity :
as RECEIVER OF ULLICO CASUALTY     :
COMPANY IN LIQUIDATION,            :
                                   :
                      Appellant,   :
                                   :
     v.                            :       C. A. No. 18-751-RGA
                                   :
PATRIOT NATIONAL, INC., CERBERUS :
BUSINESS FINANCE, LLC, and         :
FLORIDA DEPT. OF FINANCIAL         :
SERVICES,                          :
                                   :
                      Appellees.   :

                             RECOMMENDATION

          At Wilmington this 16th day of March, 2020.

          WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern
Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, a teleconference was held on June 25, 2018 for an initial review

and discussion with counsel to determine the appropriateness of mediation in this

matter;

              WHEREAS, as a result of that teleconference, at the request of the

parties, these cases were directed to mediation before the Honorable Joseph J. Farnan

(ret.) on June 29, 2018. D.I. 11. Thereafter, counsel kept the court updated through

letters regarding the parties efforts to resolve both matters.

              WHEREAS, the court was advised on March 3, 2020 that despite the

efforts of the parties through the assistance of the mediator, no resolution of these

matters occurred and further mediation at this stage would not be a productive exercise,

a worthwhile use of judicial resources nor warrant the expense of the process.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), these matters be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections are

anticipated to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV.

P. 72(a) and D. DEL. LR 72.1.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge



                                             2
